DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection presented below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-2, 6-9, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2019/0072375 to Osawa, in view of US Patent 4,657,394 to Halioua, and in further view of US Patent 8,565,499 to Zhao et al. 

In regards to claims 1-2, 6-9, 14 and 17-20, Osawa discloses and shows in Figures 1-2 and 7, a system configured to generate images, the system comprising: 
one or more narrowband electromagnetic sources (701, 702, 703) configured to emit a first radiation and a second radiation (par. 16-17, 63-65); 
a detector (124, 125) configured to detect first reflected radiation off of an object and second reflected radiation off of the object, wherein the first reflected radiation results from the first radiation and the second reflected radiation results from the second radiation (par. 36-37); and 
an image generation unit (128) (applicant’s processor) operatively coupled to the detector and configured to: generate an image of the object based at least in part on a first amplitude of the first reflected radiation and a second amplitude of the second reflected radiation (par. 39, 69); and 

generate a tomographic image based on the obtained depth profiles (par. 17, 39, 65, 69);
[claims 2 and 19] further comprising: 
a first splitting device (108) configured to split the first radiation into a first sample beam and a first reference beam (par. 4, 29-30); 
a second splitting device (108) configured to split the second radiation into a second sample beam and a second reference beam (par. 4, 29-30); 
a first combining device (108) configured to combine the first sample beam and the second sample beam into a combined sample beam (par. 4, 29-30); and 
a second combining device (108) configured to combine the first reference beam and the second reference beam into a combined reference beam (par. 4, 29-30);
[claims 6 and 20] further comprising a beam directing system (100) configured to direct the combined sample beam toward the object and the combined reference beam toward the detector (par. 27);  
[claim 7] wherein the beam directing system also directs the first reflected radiation and the second reflected radiation toward the detector, and wherein the first reference beam interferes with the first reflected radiation and the second reference beam interferes with the second reflected radiation (par. 4, 27-39);
[claim 8] wherein the beam directing system comprises a beam splitting device (108, 116), a focusing lens (110, 114, 118, 121) and two galvanometers (104) (par. 8, 27, 51);

[claim 14] wherein the detector comprises a lock-in camera, a flutter shutter camera, a charge-coupled device (CCD) camera, a complementary metal-oxide semiconductor (CMOS) camera, or one or more sensors (124, 125) supporting modulation of received irradiance (par. 36-37);
[claim 17] wherein the one or more narrowband electromagnetic sources are configured to emit three or more radiation emissions for use in determination of the depth profile and generation of the image (par. 63-65).  

Osawa differs from the limitations in that it is silent to the apparatus wherein a depth profile is determined at least in part on a calibration depth profile of a reference surface that is adjacent to the object. 
However, Halioua teaches a surface contour measurement system and method wherein a calibration loop is performed “by placing a white reflective reference plane adjacent the object” (col. 6, ll. 58-64) for the advantage of obtaining reference data “so as to minimize the effects of distortions in the system” (col. 7, ll. 13-15). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Osawa to include an adjacent reference 

Osawa differs from the limitations in that it is silent to the apparatus: wherein the processor determines, based on a difference between a first optical frequency of the first radiation and a second optical frequency of the second radiation, a synthetic frequency and a synthetic wavelength; determines a first phase of the first reflected radiation and a second phase the second reflected radiation, wherein the first phase and the second phase are determined based on the synthetic wavelength; determines a depth profile based on the first and second phases; and generates an image of the object based on the depth profile. 
However, Zhao teaches systems and methods for synthetic wavelength-based phase unwrapping in OCT and phase microscopy, wherein a plurality of wavelengths are utilized to obtain synthetic wavelength-based phase information, which can be utilized to improve depth profile data and obtain OCT and phase microscopy images (col. 3, ll. 7-29; col. 5, ll. 48-68; col. 14, ll. 39-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Osawa, in view of Halioua, to include synthetic wavelength-based phase unwrapping as discussed above, for the advantage of minimizing sample motion errors and 2π wrapping errors, with a reasonable expectation of success. 

s 4-5, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa, in view of Halioua and Zhao, and in further view of US Publication 2013/0194582 to Tokimitsu.

In regards to claims 4-5 and 13, Osawa in view of Halioua and Zhao, differ from the limitations in that they are silent to the apparatus wherein:
[claim 4] further comprising one or more modulators configured to: modulate at least one of the first reference beam and the first sample beam such that the first reference beam and the first sample beam have different frequencies; and modulate at least one of the second reference beam and the second sample beam such that the second reference beam and the second sample beam have different frequencies; 
[claim 5] wherein the one or more modulators comprise acoustic-optic modulators, electro-optic modulators, or spatial light modulators;
[claim 13] wherein the one or more electromagnetic sources have adjustable emission wavelengths.
However, Tokimitsu teaches and shows in Figures 1-3, a multi-wavelength interferometer that utilizes: an adjustable wavelength laser source (1) (par. 21) and acousto-optic wavelength shifter (9) (par. 23). Further, adjustable wavelength lasers and optical modulators are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Osawa to include the various optical 

In regards to claims 10, Osawa in view of Halioua and Zhao, differ from the limitations in that they are silent to the system: [claim 10] further comprising a band pass filter configured to filter the first reflected radiation and the second reflected radiation to generate one or more beat note frequency components, wherein the depth profile is based at least in part on the one or more beat note frequency components.
However, Tokimitsu teaches a multi-wavelength interferometer for measuring a surface, wherein measurements are based upon a beat frequency of the plurality of frequencies that are utilized and generated by a wavelength shifter (9) (par. 23, 28-37). Further, band filters, frequency modulators and beat frequencies are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Osawa in view of Halioua, to include a band filter and utilize beat frequencies for the advantage of utilizing well-known elements, with a reasonable expectation of success. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa, in view of Halioua and Zhao, and in further view of US Publication 2012/0307258 to Koerner et al. 

In regards to claim 3, Osawa in view of Halioua and Zhao, differ from the limitations in that they are silent to the system wherein the first reflected radiation and the second reflected radiation comprises gigahertz radiation or terahertz radiation.
However, Koerner teaches an OCT imaging system that utilizes a light source that provides Terahertz to deep UV radiation (par. 27).  Further, gigahertz and terahertz light sources are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Osawa in view of Halioua, to include a gigahertz or terahertz light source for the advantage of utilizing well-known elements, with a reasonable expectation of success. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa, in view of Halioua and Zhao, and in further view of US Publication 2012/0327423 to Hanebuchi.

In regards to claim 15, Osawa discloses and shows in Figure 1-2 and 7, the system comprising a scanner (104, 111) configured to scan the object with the first radiation and the second radiation in one or more directions (par. 27-28, 31, 51).  
  Osawa differs from the limitations in that it is silent to the system wherein the detector comprises an amplifier photon detector or an avalanche photo diode.
However, Hanebuchi teaches an OCT system that utilizes an avalanche photodiode (par. 49). Further, amplifier photon detectors and avalanche photo diodes are well-known to those of ordinary skill in the art. 
. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa, in view of Halioua and Zhao, and in further view of US Publication 2019/0257640 to Avci.

In regards to claim 16, Osawa in view of Halioua and Zhao, differ from the limitations in that they are silent to the system wherein one or more components of the system are included in an integrated photonics device such that the system is compact.  
However, Avci teaches a high-performance single-chip, integrated-optics-based OCT system (par. 15-16, 21-22). Further, integrated devices are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Osawa in view of Halioua, to include an integrated device for the advantage of providing a compact, high-performance imaging device, with a reasonable expectation of success. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886